-DETAILED ACTION-
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
            This application is a 371 of PCT/US2017/055057 filed on 10/04/2017, which claims benefit in provisional application 62/403,962 filed on 10/04/2016.
Claim Status
	Claims 1-21 are pending. 
            Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-11, drawn to a block polymer having the structure of formula (1).
Group II, claims 12-15, drawn to a block polymer having the structure of formula (2).
Group III, claims 16-18, drawn to a method for imparting a suitable level of lubricity to a biological tissue, the method comprising contacting said biological tissue with a sufficient 
Group IV, claims 19-21, drawn to a method for imparting a suitable level of lubricity to a biological tissue, the method comprising contacting said biological tissue with a sufficient amount of a composition to impart suitable lubricity, said composition comprising a block copolymer having the structure of formula (2).
Requirement for Unity of Invention
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or a group of inventions so linked as to form a single general inventive concept ("requirement of unity if invention"). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical feature. The expression "special technical feature" shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art. 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

The common technical feature between Groups I and III is block copolymer having formula (1). The common technical feature is not a contribution over the prior art. Crooks et al. (US 2009/0018270 A1 Published January 15, 2009) teaches a diblock copolymer of poly (nonethylene glycol methyl ether acrylate) and poly(2-(acryloxy)ethyl trimethylammonium methyl sulfate) (paragraphs 0264-0267). The common technical feature is anticipated by p(nEGA)30000-b-p(TMAEAMS)11000 when X is -O-, R1-R3 are methyl, X’ is –O-, c is 2, a and b are at least 3, and Y is polyalkylene glycol.
The common technical feature between Groups II and IV is a block copolymer having formula (2). The common technical feature is not a contribution over the prior art. Crooks et al. teaches synthesis of a diblock copolymer p(DEGA)3000-b-p(AA)12000 where monoblock p(DEGA)3000 (produced from diethylene glycol ethyl ether acrylate xanthate A and AMBN) was reacted with acrylic acid in the presence of AMBN (paragraphs 0252-0258). As evidenced by Wang et al. (Journal of Applied Polymer Science, Published January 9, 2016, pages 1-8) Figure 1, the chain transfer agent would have terminated the block copolymer on the poly(AA) block (page 2). Xanthate terminated polymer would have had a sulfur group attached C(S)-O-CH2CH3, which reads on the variable R. As evidenced by paragraph 0051 of the present application, R group includes substituted hydrocarbons. The common technical feature is anticipated by p(DEGA)3000-b-p(AA)12000 when f is 0, d and e are greater than 3, X is -O-, and Y is polyalkylene glycol. 

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c). 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459.  The examiner can normally be reached on 8-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALMA PIPIC/
Primary Examiner, Art Unit 1617